Citation Nr: 9900509	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  97-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from May 1976 to June 1980.  
This matter comes before the Board of Veterans Appeals 
(Board) from a November 1996 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has PTSD as a result of an 
incident during service where he was stabbed.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on a review of the relevant evidence, and 
for the following reasons and bases, it is the decision of 
the Board that new and material evidence has been presented 
to reopen the claim of service connection for a psychiatric 
disorder, to include PTSD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO. 

2.  In June 1986, the Board denied the veterans claim for 
service connection for an acquired psychiatric disorder, 
finding, essentially, that there was no nexus between the 
diagnosed schizophrenia or depression and service.
3.  In November 1994, the RO denied service connection for a 
psychiatric disorder as secondary to service-connected 
residuals of stab wounds, finding essentially, that there was 
no showing that the veterans psychiatric disorder was 
related to his service-connected stab wound residuals; the 
veteran did not appeal that decision

4.  Evidence submitted since the November 1994 rating 
decision shows that PTSD has been diagnosed and attributed to 
the stabbing incident during service.


CONCLUSION OF LAW

The evidence submitted subsequent to the November 1994 rating 
decision is new and material, and the claim of service 
connection for a psychiatric disorder, to include PTSD, may 
be reopened.  38 U.S.C.A. §§ 1131, 5108, 7104, 7105 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.156(a), 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In May 1981 the veteran filed a claim for service connection 
for a nervous condition.  In an October 1982 rating decision 
the RO denied the claim, characterizing the disability as 
major depression without psychosis.  The veteran appealed 
this decision.  In June 1986 the Board denied his appeal.  
The Board found that a psychosis, schizophrenia, was first 
diagnosed in August 1981, and that it did not develop in 
service or within the first year after service.  In a 
subsequent unappealed rating decision in November 1994, the 
RO essentially declined to reopen the claim for service 
connection for an acquired psychiatric disorder, finding that 
there was no showing that the veterans psychiatric disorder 
was related to his service-connected stab wound residuals.  
This appeal is from a November 1996 RO decision which denied 
the veterans latest attempt to reopen the claim.

At the time of the June 1986 Board decision the evidence of 
record included service medical records showing that in 
September 1978 the veteran sustained multiple stab wounds 
with laceration of the liver and right pneumothorax.  A 
chronic psychiatric disorder was not diagnosed in service.  
In the report of medical history prepared in conjunction with 
his separation examination, the veteran reported that he had 
frequent trouble sleeping and nervous trouble.  

In a June 1981 statement the veteran reported that during 
service in Germany he was mugged and stabbed four times by 
another soldier.  On VA psychiatric examination in June 1981 
the diagnosis was major depression without psychosis.  
Psychological testing revealed that he was a withdrawn 
individual who felt ill at ease in the company of others and 
had a depressed mood.  There were no clear cut signs of a 
full blown psychotic process.  The veteran impressed as a 
basically schizoid person going through a depression.

A VA medical center (VAMC) medical certificate revealed that 
the veteran was seen in August 1981; schizophrenic reaction 
was diagnosed.  In December 1982 he was hospitalized at a 
VAMC for treatment for schizophrenia, chronic 
undifferentiated type.  Hospitalization in March 1983 was for 
treatment of a psychosis.  In October 1983 he was again 
hospitalized for schizophrenia, chronic undifferentiated 
type.

The veteran and his father testified at a hearing at the RO 
in October 1984.  The veteran claimed that after the stabbing 
incident in service, he did not receive any psychiatric 
treatment because he thought he would be treated like he was 
crazy.  After the stabbing incident, he only wanted to be 
alone and would sit in front of a mirror and look at his 
wounds, which created anxiety.  After service he felt a 
little better and tried to study.  He could not relate to his 
friends and family and felt they were making fun of him and 
that he was being persecuted.  He claimed that three or four 
months after his separation from service he sought mental 
health treatment in Caguas.  The veterans father testified 
that he was a completely normal boy before service.  He first 
noticed a change in his son when he returned from Germany, 
after he was wounded and hospitalized.  He claimed his son 
did not sleep well and was very aggressive when he returned 
from service.  
The RO received treatment records from the Commonwealth of 
Puerto Rico, Department of Health, Mental Health Program 
dated from April 1973 to October 1981.  In April 1973 the 
veteran was seen because his aunt noticed his grades had 
started to drop.  No diagnosis was provided.  In August 1981 
he was seen at the same facility, and continued to receive 
therapy through October 1981.  He claimed that he had been 
suffering from his nerves ever since the inservice 
stabbing incident.  The diagnostic impression was depression.

Evidence received after the June 1986 Board decision, and of 
record at the time of the November 1994 RO decision, 
consisted of VAMC outpatient treatment records dated from 
April 1984 to August 1993.  In March 1988 he was seen in the 
mental health clinic for complaints of anxiety, restlessness, 
and irritability.  In April 1991 he was seen for anxiety and 
restlessness, associated with the pain resulting from a 
vasectomy he underwent several days prior.  In August 1993 he 
was seen for anxiety, nightmares, hearing voices, 
irritability, and insomnia.  The impressions were 
schizophrenia, chronic undifferentiated type and anxiety.

A VAMC discharge summary revealed that the veteran was 
hospitalized in May 1986 with active hallucinations, poor 
reality testing, and blocking of thought.  He was released in 
July 1986 with a diagnosis of schizophrenia, chronic, acute 
exacerbation, and atypical depression.  

On VA mental disorders examination in June 1994 the veteran 
reported the stabbing incident during service.  He reported 
feeling depressed some days and anxious on other days.  He 
had nightmares and flashbacks and complained of poor sleep 
and poor appetite.  He liked to be alone.  Examination 
revealed that he was alert, oriented times three, had a 
depressed mood, and his affect was blunted.  He was somewhat 
provocative and hostile.  He was not hallucinating and was 
not suicidal or homicidal.  Substance use disorder, 
dysthymia, and antisocial and dependent personality traits 
were diagnosed.  In a subsequent report dated in September 
1994, the June 1994 VA examiner opined that there was no 
relationship between the veterans neuropsychiatric condition 
and the stabbing incident in service.  

Evidence submitted since the ROs November 1994 rating 
decision consists of a VAMC discharge summary dated in 
January 1996 which showed that the veteran was hospitalized 
after overdosing on Xanax.  He reported he had been attacked 
and mugged two weeks prior and felt that he was attacked by 
the same person who had assaulted him in the past.  He became 
so depressed that he tried to kill himself with an idea of 
meeting his persecutor as a spirit.  He reported that he had 
been stabbed by another soldier while in the Army and that he 
had flashbacks and nightmares related to that incident.  His 
past psychiatric history was noted and his psychiatric 
problems were thought to have started subsequent to the 
stabbing incident.  Mental status examination revealed that 
he was anxious.  He had no cognitive disturbance, no thought 
disorder, and no bizarre delusions.  All of his psychotic 
symptoms, including delusions and hallucinations, were 
related to memories of the stabbing incident.  It was noted 
that he experienced episodes of flashbacks, nightmares, and 
hypervigilance characterized by increased anxiety.  PTSD and 
alcohol abuse were diagnosed.  His discharge plans included 
follow up at the PTSD clinic and he was scheduled for an 
initial screening in February 1996.  

Analysis

The June 1986 decision of the Board, denying service 
connection for an acquired psychiatric disorder, is final.  
38 U.S.C.A. § 7104.  To reopen that claim, the veteran must 
submit new and material evidence.  38 U.S.C.A. § 5108, 7104.  
In November 1994, the RO denied service connection for a 
neuropsychiatric disorder as secondary to service-connected 
residuals of stab wounds, finding, essentially, that there 
was no showing that the veterans neuropsychiatric disorder 
was related to the service-connected residuals of stab 
wounds.  The veteran was informed of the denial and did not 
appeal it within the specified period of time.  That decision 
is the last final decision on his claim, and the claim may 
not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108, 7105.  

The United States Court of Veterans Appeals (Court) has held 
that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is new and material.  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veterans claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  This standard was cited by the United States 
Circuit Court of Appeals in Hodge v. West, No 98-7017 (Fed. 
Cir. Sept. 16, 1998).  For the purposes of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has held 
that to reopen a previously and finally disallowed claim 
there must be new and material evidence presented or 
secured since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 9 Vet.App. 273, 285 
(1996).  The Court further held that to reopen a finally 
denied claim, new evidence must be probative of the issue at 
hand, i.e., it must address the specified basis for the last 
disallowance.  Evans at 283.

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the November 
1994 rating decision.  There are three elements needed to 
establish service connection for a disability.  There must be 
competent evidence of a current disability (medical 
diagnosis), of incidence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(b); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed stressor in service 
actually occurred, and a link, established by the medical 
evidence, between current symptomatology and the claimed 
stressor in service.  38 C.F.R. § 3.304(f); Zarycki v. Brown, 
6 Vet.App. 91, 97 (1993).  

Here, a current psychiatric disability (clinical diagnosis of 
schizophrenia, chronic undifferentiated type) and evidence of 
an inservice stressor event (the stabbing incident) was shown 
at the time of the 1986 Board decision.  What was missing 
then, and also at the time of the last final denial of the 
claim, in November 1994, was evidence of a nexus between the 
current disability and service.  The additional evidence, the 
January 1996 VAMC discharge summary, submitted by the veteran 
since November 1994 shows a new medical diagnosis of PTSD 
based on a verified stressor event in service (the stabbing 
incident).  This evidence is new and material, as it tends to 
establish that the veteran has a psychiatric disability which 
is related to service.  Since the additional evidence 
submitted is new and addresses the basis for the previous 
denial of the claim, it is new and material.  Hence, the 
claim may be reopened.


ORDER

The claim for service connection for a psychiatric disorder, 
to include PTSD, is reopened.


REMAND

As was noted above, the evidence on which the claim was 
reopened consists of a VAMC discharge summary dated in 
January 1996 which show that the veteran has a diagnosis of 
PTSD based on the stabbing incident.  He was referred for 
follow up at the PTSD clinic in February 1996, however, these 
records have not yet been associated with the file.  The 
Board notes that the veterans psychiatric disorder has been 
variously diagnosed; including as schizophrenia and as PTSD.  
There is conflicting evidence regarding the nature and 
etiology of the veterans psychiatric disability.  This 
conflict must be resolved.  

The Board also notes that in August 1993 the veteran 
indicated he was receiving Social Security disability 
benefits for his nervous disorder.  There is no 
indication that the RO has obtained such records.  Pursuant 
to its statutory duty to assist, the VA must attempt to 
obtain all pertinent records, including Social Security 
Administration records, when put on notice that the veteran 
is receiving such benefits.  

In light of the foregoing, and to ensure that the VA had met 
its duty to assist the veteran in developing the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain the medical 
records supporting the veterans Social 
Security disability award and associate 
them with the claims file.

2.  The RO should also obtain from the 
veteran the names and addresses of any 
medical care providers (VA and private) 
who may have treated him for PTSD or any 
other psychiatric disorder since January 
1996.  The RO should obtain copies of 
complete clinical records from the 
identified treatment sources.  If such 
records are not available, it should be 
so certified.

3.  The RO should then schedule the 
veteran for a special VA examination by a 
psychiatrist who has not previously 
examined him.  The claims file must be 
available to (and reviewed by) the 
examiner.  The examiner should determine 
whether the veteran has PTSD based on the 
inservice stressor (the stabbing 
incident).  If the diagnosis is not PTSD, 
the examiner should render an opinion as 
to the veterans current psychiatric 
diagnosis and whether it is, as likely as 
not, related to service.  The claims 
folder, along with any additional 
evidence obtained pursuant to the 
requests above, should be provided to the 
examiner for review.  The examiner should 
state in detail the rationale for any 
opinions.  In conjunction with the 
scheduling of the examination the veteran 
should be advised that a failure to 
report will result in a denial of his 
claim under 38 C.F.R. § 3.655.  

4.  The RO should then review the record 
and readjudicate the claim de novo, 
applying 38 C.F.R. § 3.655(b) if 
indicated.  If it remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand, because a 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
